
	
		III
		112th CONGRESS
		1st Session
		S. RES. 301
		IN THE SENATE OF THE UNITED STATES
		
			October 20, 2011
			Mr. Casey submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Urging the people of the United States to
		  observe October 2011 as Italian and Italian-American Heritage Month.
		  
	
	
		Whereas Italian and Italian-American Heritage Month is an
			 appropriate time to recognize the enormous contributions that Italian and
			 Italian-American people have made to the United States and the world throughout
			 history, including generals, admirals, philosophers, statesmen, musicians,
			 athletes, and Nobel Prize-winning scientists;
		Whereas Italian and Italian-American Heritage Month
			 salutes the Italian and Italian-American community and expresses appreciation
			 for the culture and heritage of Italians and Italian Americans that has
			 immeasurably enriched the lives of the people of the United States and the
			 world;
		Whereas the strength and success of the United States, the
			 vitality of communities, and the effectiveness of society depend, in great
			 measure, upon the distinctive and sterling qualities demonstrated by various
			 ethnic groups and exemplified by members of the Italian and Italian-American
			 community, who share their rich and unique heritage with all people of the
			 United States; and
		Whereas it is fitting and proper that October 2011 be
			 observed as Italian and Italian-American Heritage Month throughout the United
			 States: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 enormous contributions that Italian and Italian-American people have made to
			 the United States and the world throughout history; and
			(2)urges the people
			 of the United States—
				(A)to acknowledge
			 October 2011 as Italian and Italian-American Heritage Month; and
				(B)to observe the
			 month with appropriate events and activities.
				
